TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 12, 2016



                                      NO. 03-15-00643-CV


                   Bryan D. “Doug” Lippert and Jane Lippert, Appellants

                                                 v.

                                    Chris Eldridge, Appellee




           APPEAL FROM 274TH DISTRICT COURT OF COMAL COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           REVERSED AND REMANDED ON MOTION FOR REHEARING –
                      OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on July 27, 2015. We withdraw

our opinion and judgment dated May 11, 2016. Having reviewed the record and the parties’

arguments, the Court holds that there was reversible error in the court’s judgment. Therefore, the

Court reverses the trial court’s summary judgment and remands the case to the trial court for

further proceedings consistent with the Court’s opinion. Appellee shall pay all costs relating to

this appeal, both in this Court and the court below.